DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 2/12/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 2/12/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Van  in view of Klaiman fails to teach utilizing noncontract images for creating a roadmap; therefore, the rejection of 35 U.S.C. 103 should removed.

In regards to Argument 2, Applicant/s state/s Van in view of Klaiman fails to teach using the motion transformation and alignment of the interventional medical device on the static roadmapping, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 3/22/2021, with respect to the rejection(s) of claim(s) 1-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims 1-23 are allowed since the closest prior arts are Van Walsum et al(U.S. Patent Pub. No. 2020/0222018, hereafter referred to as Van) in view of Klaiman et al (U.S. Patent Pub. No. 2017/0309016, hereafter referred to as Klaiman), Walker et al (U.S. Patent Pub. No. 2017/0151027), Sato et al (U.S. Patent Pub No. 2011/0293164). 
However, when looking at all the available prior arts, none teach that generating motion tracking data of one of the patient or the interventional medical device using the third plurality of images; generating a motion transformation using the motion tracking data and the motion model; displaying the static roadmap and the third plurality of images to show the interventional medical device aligned on the static roadmap using the motion transformation and, wherein alignment of the interventional medical device on the static roadmap is based on a user selection of one of: motion compensation of the interventional medical device relative to the static roadmap to produce a plurality of images that do not show patient motion; and motion adjustment of the static roadmap relative to the interventional medical device to produce a plurality of images that show patient motion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The drawings were received on 6/27/2019. The drawings are acceptable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665